Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment that recites “…in response to approval of the operation plan based on the utility, the mobile object is caused to travel according to the route in which the route selection area has been changed and
the utility evaluation unit includes:
a first cost deriving unit that derives the operation route for the operation plan and a travel cost of the operation route using the pre-change route selection area;
a second cost deriving unit that derives the operation route for the operation plan and the travel cost of the operation route using the post-change route selection area; and
a utility calculation unit that calculates the utility of at least the partial area included in 
the pre-change route selection area or in the post-change route selection area based on the operation route and the travel cost derived using the pre-change route selection area and the operation route and the travel cost derived using the post-change route selection area”. 
    PNG
    media_image1.png
    738
    624
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    717
    625
    media_image2.png
    Greyscale

The office has found a relevant reference.  United States Patent Application Pub. No.: US 2016/0334230 A1 to Ross et al. that was filed in 2015 (hereinafter “Ross”) and assigned to UBER and U.S. Patent No.: 9,791,291 B1 to Yamashita et al. that was filed in 2016. ™
	Yamashita teaches “…a first cost deriving unit that derives the operation route for the operation plan and a travel cost of the operation route using the pre-change route selection area;  (see col. 15, lines 1-45 where the server can determine 1. There is a poor traffic flow, and 2. Construction and the ride share will spend a lot of time to get to the user’s location)
a second cost deriving unit that derives the operation route for the operation plan and the travel cost of the operation route using the post-change route selection area; and(see col. 15, lines 1-45 where the server can determine 1. There is a poor traffic flow, and 2. Construction and the ride share will spend a lot of time to get to the user’s location and then compares this with 3.  The user can just walk 3 blocks to meet the uber and 4. Avoid this construction and traffic)
a utility calculation unit that calculates the utility of at least the partial area included in 
the pre-change route selection area or in the post-change route selection area based on the operation route and the travel cost derived using the pre-change route selection area and the operation route and the travel cost derived using the post-change route selection area”. (see col. 15 -17 and FIG. 4a to 4c where there is a long traffic time before when the uber has to go meet the user and then this is compared with a second situation where the user takes a short walk to a rendezvous location 467 and then this can avoid the traffic and speed up the trip; see blocks 512-543); 
	Therefore, the amendment raises new issues that require further consideration and/or search. 	Applicant is advised to file an RCE to have the amendment considered in full. 
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668